UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6041


WILLIAM G. HARDEN,

                Plaintiff – Appellant,

          v.

SCOTT   BODIFORD,  Administrator,  in   his  official   and
individual capacity; JAMES M. DORRIETY, Administrator, in
his official and individual capacity; CORPORAL CATHEY,
Detention Officer, in her official and individual capacity;
GREENVILLE COUNTY DETENTION CENTER; PAUL B. WICKENSIMER,
Clerk of Court for Greenville County, in his official and
individual capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-02362-HFF-WMC)


Submitted:   May 20, 2010                  Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William G. Harden, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER, & GROVES, PA, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William G. Harden seeks to appeal the district court’s

orders dismissing certain defendants and denying Harden’s motion

to amend.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28    U.S.C.      § 1292   (2006);   Fed.      R.    Civ.   P.

54(b); Cohen    v.   Beneficial         Indus.   Loan   Corp.,   337    U.S.    541,

545-46 (1949).       The orders Harden seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                        We

deny Harden’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials      before   the    court       and

argument would not aid the decisional process.

                                                                            DISMISSED




                                          2